PER CURIAM.
We have determined to affirm, without extended discussion, the judgment below. The case presents only what we might ordinarily call a situation not requiring our appellate supervision. Mahony v. Danis, 95 N.J. 50 (1983).
This case concerns not the power of government to protect the public fisc from unworthy recipients of welfare, but rather the validity of a regulation’s interpretation, concurred in by the agency primarily responsible for the implementation of the welfare program. The facts are set forth in the reported opinion of the Law Division, 213 N.J.Super. 123, 124-26 (1986). That judgment was affirmed by the Appellate Division on the basis of the opinion below. 217 N.J.Super. 214 (1987).
*482The issue stems from the administrative oversight of a county welfare agency that failed to obtain a written agreement to, repay AFDC (Aid to Families of Dependent Children) benefits from a pending tort claim. Betty Reed, who had been receiving AFDC benefits, dutifully informed the agency that she had been injured in an accident and was pursuing a claim for damages. When the $25,000 proceeds of the available insurance coverage were deposited into court, the court had to evaluate various claims including one claim for $7,930 in Medicaid benefits and the claim at issue, for reimbursement of $13,805 in AFDC benefits. The defendant County welfare agency refused to consider Reed’s proposal for a structured settlement that would postpone (albeit for an extended period), but not avoid, reimbursement of the AFDC advances. The County’s inflexible insistence on full and immediate reimbursement would have effectively left Reed with no compensation for her personal injuries. The Law Division found that the absence of a written reimbursement agreement precluded recovery of the AFDC benefits from the tort claim proceeds.
Under N.J.S.A. 44:10-4(a), parents or relatives who, like Reed, receive public assistance for children living with them may be required, as a condition of their continued eligibility, to agree to repay from the settlement of certain legal claims or interests the assistance granted by the county welfare agency from the date of their entitlement to such claims or interests. However, this provision does not perforce preclude the recovery of such funds in the absence of an agreement to repay. We are satisfied nevertheless that the administrative regulation adopted by the New Jersey Department of Human Services leads to the conclusion that in the circumstances of this case, the absence of the agreement should have precluded the reimbursement.
That regulation, N.J.A.C. 10:81-3.41(e), sets forth the specific circumstances in which recovery may be had against a welfare recipient in the absence of an agreement to repay. *483Those circumstances include untimely closure of the case or the claimant’s withholding of information. The county welfare agency cannot pursue a claim for repayment, but can reevaluate a client’s current eligibility, when that client has received payments that for any reason other than the client’s withholding information are not covered by a repayment agreement. N.J.A.C. 10:81-3.41(e)3. In this case, however, the County welfare agency acknowledged that plaintiff continually cooperated and promptly notified the agency of the resource.
The Department of Human Services, which has the greater financial and administrative interest in the AFDC program (we were informed at oral argument that benefits are paid one-half by the federal government, three-eighths by the State, and one-eighth by the county), does not dispute that in the absence of “peculiar facts” the above is the correct interpretation of its regulation. Moreover, in withdrawing its petition to review the judgment below the Department has informed the Court that the Appellate Division’s decision below, precluding recovery without a repayment agreement, is “completely distinguishable” from its decision in Burlington Welfare Bd. v. Stanley, 214 N.J.Super. 615 (1987) (even without repayment agreement, county had common-law right of recoupment from proceeds of tort claim judgment of public assistance benefits paid since date of accident). In essence, the State disagrees with the County’s “flat contention that no repayment agreement is required.”
The Department of Human Services, the agency of government primarily required to administer the legislative program, has implemented that program through a comprehensive regulatory structure that specifies when a written agreement shall be required as a condition of reimbursement of AFDC benefits. We thus have no occasion to debate whether, in the absence of such an agreement, the agency has the inherent power to require repayment. A brief addition to the regulation could well resolve the issue posed by the dissent.
The judgment of the Appellate Division is affirmed.